Exhibit 10.4 VOTING NEUTRALIZATION AGREEMENT (the “ Agreement ”) AGREEMENT dated as of November 10, 2014 among Ormat Technologies, Inc., a Delaware corporation (the “ Corporation ”), and FIMIENRG, Limited Partnership, an Israeli limited partnership, and FIMI ENRG, L.P., a Delaware limited partnership(the “ Stockholder ”). W I T N E S S E T H : WHEREAS, pursuant to the Share Exchange Agreement and Plan of Merger dated as of November 10, 2014 by and among Ormat Industries, Ltd., an Israeli corporation, the Corporation and Ormat Systems, Ltd., an Israeli company and a wholly-owned subsidiary of the Corporation (the “ Share Exchange Agreement ”), the Stockholder will receive Voting Securities (as defined below) in exchange for its outstanding shares in Ormat Industries, Ltd.; and WHEREAS, the parties hereto desire to enter into this Agreement to establish, effective as of and subject to the Closing (as defined in the Share Exchange Agreement), certain arrangements with respect to the Voting Securities owned by the Stockholder and its Affiliates following the Closing as well as restrictions on certain activities in respect of such Voting Securities. NOW, THEREFORE, in consideration of the covenants and agreements contained herein, the parties hereto agree as follows: Section 1 . Definitions . The following terms, as used herein, have the following meanings: “ Affiliate ” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by or under common control with such Person; provided that no securityholder of the Corporation shall be deemed an Affiliate of the Corporation or any of its Subsidiaries or any other securityholder solely by reason of any investment in the Corporation or such securityholder’s beneficial ownership of Voting Securities. For the purpose of this definition, the term “ control ” (including, with correlative meanings, the terms “ controlling
